Citation Nr: 0724060	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Service connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk 


INTRODUCTION

The veteran served on active duty in the Army from November 
1969 to September 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In May 2007.  

The veteran testified at a video hearing before the 
undersigned in May 2007.  A transcript of the hearing is 
included in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R.            § 
4.125(a)(2006); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

VA treatment records from September to December 2004 include 
diagnoses of PTSD.  These diagnoses were based on the 
veteran's report of being subject to ambushes, mortar, and 
rocket attacks and uncovering dead bodies while operating 
heavy equipment at the site of ammunition dump explosion.  
The veteran has reported stressors experienced while serving 
in Vietnam, included removing bodies of those who were killed 
in an explosion in January 1971 and being ambushed by the 
enemy while driving as a member of a convoy on Highway 19E.  
After the ambush, he said he also had to uncover and move the 
bodies of casualties from this ambush.  

Where, a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

The veteran's service personnel records confirm that he 
served in Vietnam, however, he was not awarded medals 
indicative of combat, and there is no evidence other than his 
statements that he or his unit engaged in combat.  Therefore, 
corroboration of his in-service stressors is needed unless 
evidence of participation in combat is received. 

A request has not been made to the U.S. Army and Joint 
Services Records Research Center (JSRRC), to determine 
whether or not the veteran's unit was ambushed or to verify 
the veteran's alleged stressors.  VA has a duty to undertake 
such efforts where the veteran has reported sufficiently 
detailed in-service stressors.   Daye v. Nicholson, 20 Vet 
App 512 (2006).  Given the above stressor statements, the 
veteran's verified Vietnam service, and his diagnosis of PTSD 
linked to in-service stressors, VA has a duty to seek 
credible supporting evidence from the JSRRC.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c). 

The veteran has not received VCAA notice regarding disability 
ratings or effective dates.  As the claims are being remanded 
for further development, the veteran should be provided with 
such notice.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the veteran's 
claimed stressors, and forward the summary 
to; to the JSRRC.  Ask JSRRC to furnish 
supporting evidence of each claimed 
stressor. The JSRRC should also attempt to 
verify that the veteran's unit received 
enemy fire as reported by the veteran. If 
additional information is required from 
the veteran, he should be so informed.

3.  If credible supporting evidence of any 
claimed stressors is obtained, or evidence 
is received showing that the veteran or 
his unit was involved in combat, schedule 
him for a VA psychiatric examination.

The examiner should review the claims 
file, including a copy of this remand in 
conjunction with the examination, and 
should acknowledge such review.  The 
examiner should express opinions as to 1) 
whether it is at least as likely as not 
(50 percent probability or more) meets the 
criteria for diagnosis of PTSD, had its 
onset in service, and 2) if PTSD is 
diagnosed, what stressors support that 
diagnosis.  The examiner should provide a 
rationale for all opinions expressed.

4.  After the above development is 
completed, readjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


